In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the. Supreme Court, Queens County (Kassoff, J.), dated February 22, 1982, which denied their motion to vacate a prior order of the same court, dated November 2, 1981, which had granted a motion by the plaintiffs to strike defendants’ answer and set the matter down for an assessment of damages, by reason of defendants’ failure to comply with court orders in discovery proceedings. Order affirmed, with $50 costs and disbursements. The excuses proffered by defendants for their failure to comply with the court ordered discovery proceedings all fall within the ambit of law office failure and such excuses, as a matter of law, may not serve as a basis for excusing defaults (Barasch v Micucci, 49 NY2d 594; cf. Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900; Swidler v World-Wide Volkswagen Corp., 85 AD2d 239). Accordingly, we affirm the order appealed from. Mollen, P. J., Niehoff, Rubin and Boyers, JJ., concur.